PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Cross, Peggy, V. K.
Application No. 15/498,473
Filed: 27 Apr 2017
For CONSTRUCTIBLE UTENSILS

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition filed on July 16, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to a plurality of prior-filed provisional applications and an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to a plurality of prior-filed nonprovisional applications.  Both priority claims have been set forth in a concurrently filed corrected/updated Application Data Sheet (ADS).  This petition is being treated as a petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e).

The petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) is DISMISSED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.



(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

On July 16, 2021, a corrected/updated ADS, the petition fee, and the required statements of unintentional delay were received.

Requirement (2) of 37 C.F.R. §§ 1.78(c) and 1.78(e) above has been satisfied.  The petition does not satisfy items (1) and (3) of 37 C.F.R. §§ 1.78(c) and 1.78(e).

Regarding requirement (1) of 37 C.F.R. §§ 1.78(c) and 1.78(e), 37 C.F.R. §§ 1.78(a)(4) and 1.78(d)(2) each requires the reference to each prior-filed application to be included in an Application Data Sheet (ADS).  Consequently, a corrected/updated ADS has been included with this petition, however it cannot be entered for the following reasons.

First, domestic benefit claims must be listed in the ADS in reverse chronological order (i.e., newest application to oldest).  See paragraph 5 at https://www.uspto.gov/patent/forms/important-information-completing-application-data-sheet-ads for more information.  See the second, third, and fourth-listed benefit claim on page three of the corrected/updated ADS.  See also the ninth and first-listed benefit claim on pages four and five, respectively.   

Second, Petitioner seeks to insert the following two benefit claims that are ineffective due to a break in the priority chain:

The second-listed benefit claim on page three of the corrected/updated ADS cannot be entered because application number 14/214,993 is not a continuation-in-part of application number 13/357,557.  See the filing receipt mailed in application number 14/214,993 on June 13, 2014.

The third-listed benefit claim on page three of the corrected/updated ADS cannot be entered because application number 14/214,993 does not claim the benefit of provisional application number 61/794,880.  See the filing receipt mailed in application number 14/214,993 on June 13, 2014.

See MPEP § 211.01(b)(II) which states, in pertinent part:

Sometimes a pending application is one of a series of applications wherein the pending application is not copending with the first filed application but is copending with an intermediate application entitled to the benefit of the filing date of the first application. If applicant wishes that the pending application have the benefit of the filing date of the first filed application, applicant must, besides making reference to the intermediate application, also make reference to the first application. See Sticker Indus. Supply Corp. v. Blaw-Knox Co., 405 F.2d 90, 160 USPQ 177 (7th Cir. 1968) and Hovlid v. Asari, 305 F.2d 747, 134 USPQ 162 (9th Cir. 1962). The reference to the prior applications must identify all of the prior applications and indicate the relationship (i.e., continuation, divisional, or continuation-in-part) between each nonprovisional application in order to establish copendency throughout the entire chain of prior applications. Appropriate references must be made in each intermediate application in the chain of prior applications (emphasis added). See MPEP § 211.02 for guidance regarding properly referencing prior applications. 
It follows that the requested benefit claim is ineffective due to the break in the priority chain.  

If these benefit claims are desired, Petitioner may wish to consider filing:

A petition pursuant to 37 C.F.R. § 1.78(c) in application number 14/214,993 along with the associated fee,1 a corrected/updated ADS, and the associated fee, and  

a renewed petition in this application that indicates a petition pursuant to 37 C.F.R. § 1.78(c) has been filed in application number 14/214,993.

Petitioner will note that this should not be misinterpreted as either a commentary on the likelihood of whether any such petitions would be deemed grantable, or an advisement that Petitioner should file such petitions.

When drafting the corrected/updated ADS to be submitted with the renewed petition, Petitioner must draft all changes according to the updated filing receipt mailed on August 6, 2020 in this application that sets forth, in pertinent part:

	
    PNG
    media_image2.png
    57
    470
    media_image2.png
    Greyscale


Regarding requirements (3) of 37 C.F.R. §§ 1.78(c) and 1.78(e), 
the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 C.F.R. § 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 C.F.R. § 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to present the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See M.P.E.P. § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

First, the facts and circumstances surrounding the entire delay have not been provided.

Second, this application was filed on April 27, 2017 with an Application Data Sheet that does not contain the currently requested benefit claim.  The USPTO mailed a filing receipt on May 4, 2017, which sets forth, in pertinent part:
 
		
    PNG
    media_image3.png
    59
    439
    media_image3.png
    Greyscale


As set forth above, the USPTO mailed an updated filing receipt on August 6, 2020 which sets forth, in pertinent part:

	
    PNG
    media_image4.png
    52
    467
    media_image4.png
    Greyscale


As such, it is not clear why the party/parties having the right or authority to present the domestic benefit claim in the above-identified application would have been unaware that the presently requested benefit claim had not been accorded, and it is equally unclear why no action was taken to secure the desired benefit claim until the filing of this petition more than four years after the mailing of the May 4, 2017 filing receipt.  This must be addressed on renewed petition.  A statement from the Applicant is not required: it would be sufficient for Petitioner to expressly state that he has spoken with the Applicant and confirmed the facts of which he lacks firsthand knowledge.

Any reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. §§ 1.78(c) and (e).”  

Any renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be 2 hand-delivery,3 or facsimile.4  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.5

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

The petition fee has been received and need not be resubmitted.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Both the revival of the application and the filing of a RCE might be required.
        2 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        3 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        4 (571) 273-8300: please note this is a central facsimile number.  
        5 https://www.uspto.gov/patents/apply